            Case 2:20-cr-00002-JAD-DJA Document 13
                                                14 Filed 06/16/20
                                                         06/19/20 Page 3
                                                                       1 of 3
                                                                            1



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                      )
 4                                                  )       CASE NO. 2:20-CR-00002-JAD-DJA
            Plaintiff,                              )
 5                                                  )
                    vs.                             )       ORDER
 6                                                  )
     MICHELLE JORDAN,                               )              ECF No. 13
 7                                                  )
            Defendant.                              )
 8                                                  )
 9          Based on the Stipulation of the parties, the sentencing hearing in this matter is hereby
10   continued. The ends of justice served by granting said continuance outweigh the best interest of the
11   public and the defendant in a speedy sentencing, since the failure to grant said continuance would
12   be likely to result in a miscarriage of justice, and would deny the parties herein sufficient time and
13   the opportunity within which to be able to effectively and thoroughly prepare for sentencing, taking
14   into account the exercise of due diligence.
15          IS IT HEREBY ORDERED that the sentencing in the above-captioned matter currently
16   scheduled for July 6, 2020, at 10:30 a.m., be vacated and continued to September 14, 2020, at
17   10:00 a.m.
18          DATED: June 19, 2020.
19
20                                                          _______________________________________
                                                            JENNIFER A. DORSEY
21                                                          United States District Judge
22
23
24
25
26
27
28


                                                        3
